United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tulsa, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1983
Issued: March 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 14, 2008 appellant filed an appeal of a September 7, 2007 merit decision of the
Office of Workers’ Compensation Programs, denying his claim for a schedule award and
November 15, 2007 and July 7, 2008 nonmerit decisions denying his requests for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant has employment-related permanent impairment of a
scheduled member entitling him to a schedule award; and (2) whether the Office properly
refused to reopen appellant’s case for further review of the merits of his claim pursuant to
5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 17, 2003 appellant filed an occupational disease claim alleging that he sustained
injuries to his neck due to employment activities. The Office accepted the claim for cervical

sprain and aggravation of cervical degenerative disc disease. On July 14, 2006 it accepted
appellant’s claim for a recurrence of disability and subsequently authorized cervical fusion.1 On
March 1, 2007 appellant requested a schedule award.
On March 13, 2007 the Office asked appellant’s treating physician, Dr. John Marouk, a
Board-certified osteopath, specializing in neurological surgery, for an opinion as to whether
appellant had a permanent impairment related to his accepted conditions and, if so, the degree of
impairment. It also asked Dr. Marouk whether he believed that appellant had reached maximum
medical improvement and, if so, when.
In a report dated April 19, 2007, Dr. Marouk provided an impairment rating relating to
appellant’s cervical injury.2 Noting appellant’s history of injury and treatment, he stated that
appellant had residual symptoms related to his accepted conditions, including decreased range of
motion of the cervical spine and persistent radicular pain and weakness involving the bicep and
tricep muscles on the right side. Dr. Marouk indicated that appellant had numbness and tingling
into the radial three digits on both hands. He opined that appellant reached maximum medical
improvement (MMI) on February 7, 2007. Referring to Table 15-7, at page 404 of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (5th
ed. 2001), Dr. Marouk concluded that, for his two-level decompression and arthrodesis, with
residual signs and symptoms, appellant should receive a 10 percent impairment rating for the
first level and a 1 percent impairment rating for the additional level; for his decreased range of
motion of the cervical spine and flexion and extension, he should receive an additional 5 percent
impairment rating; for decreased range of motion in rotation and side bending, an additional
5 percent rating; and for numbness into the hands (C6-7 distribution), he should receive an
additional 5 percent impairment to the cervical spine, for a total impairment rating for the
cervical spine of 26 percent.
The Office asked the district medical adviser (DMA) to review a statement of accepted
facts and the entire medical record, including Dr. Marouk’s March 19, 2007 report and to
provide an opinion as to the degree of appellant’s permanent impairment related to his accepted
conditions. In a June 15, 2007 report, the medical adviser noted that, while Dr. Marouk had
provided a whole person impairment based on the A.M.A., Guides’ range of motion model, he
had not evaluated appellant’s upper extremity impairment. He recommended that the Office
refer appellant for a second opinion examination with a Board-certified specialist. The medical
adviser advised the Office to request an evaluation of upper extremity impairment caused by
appellant’s job-related cervical spine pathology under the nerve root and/or spinal cord section of
the A.M.A., Guides at pages 423-24, Tables 15-15, 15-16 and 15-17.
The Office referred appellant to Dr. William D. Smith, a Board-certified orthopedic
surgeon, for a second opinion examination and an opinion as to whether appellant had any
1

The Office accepted appellant’s October 16, 2003 occupational disease claim for right carpal tunnel syndrome
(CTS) and cervical radiculopathy. (File No. xxxxxx165). Appellant underwent right CTS release surgery on
September 15, 2003. On June 8, 2007 his claims were combined, with File No. xxxxxx160 serving as the master
file.
2

He specifically stated that, as he did not treat appellant for his CTS, he would not address whether he had any
permanent impairment related to that condition.

2

permanent impairment of his upper extremities under the fifth edition of the A.M.A., Guides. It
specifically asked him to provide objective findings on examination, subjective complaints and
his diagnosis of the conditions affecting the upper extremities; the percentage of impairment of
one or both of the upper extremities, with an explanation of how he calculated it using applicable
tables; and an opinion as to whether maximum medical improvement had occurred and, if so, the
approximate date. Noting that, in addition to the cervical disorder, the Office was interested in
an evaluation of any impairment of the upper extremities that was caused by and/or was a result
of, the job-related cervical spine pathology, the Office directed Dr. Smith to the Nerve Root
and/or Spinal Cord section of the A.M.A., Guides (Tables 15-15 and 15-17, pages 423 and 424).
In an August 7, 2007 report, Dr. Smith stated that he had reviewed the statement of
accepted facts provided by the Office and the entire medical record. On examination, he found
no right upper extremity weakness; mildly decreased range of motion; and subjective hypesthesia
involving the right hand and fingertips. Neurologically, Dr. Smith observed no reflex
impairment and there were no localized or lateralizing signs. He noted that radiographs of the
cervical spine revealed a solid-appearing C5-7 fusion, with metal hardware in place. Dr. Smith
opined that appellant had no permanent impairment related to his upper extremities and had
reached MMI on February 2, 2007. He noted that appellant experienced chronic cervical and
right shoulder pain, following successful cervical arthrodesis. Referring to Tables 15-7, 15-12
and 15-18 of the A.M.A., Guides, he assigned an 11 percent impairment rating to the body as a
whole for the 2-level cervical fusion and a 10 percent impairment rating for residual limitation of
cervical motion and chronic right shoulder pain, for a combined whole body impairment rating
of 21 percent.
The Office forwarded Dr. Smith’s August 7, 2007 report to the DMA for review. Based
upon Dr. Smith’s report, the medical adviser concluded that appellant had a zero percent
impairment of his upper extremities. Noting that the spine is not a scheduled member of the
body, he stated that Dr. Smith’s whole body impairment ratings were not probative, because they
did not conform to Office procedure. The medical adviser indicated that calculation of
impairment of an extremity due to radiculopathy requires the use of Tables 15-15, 15-16 and 1518 at page 424 of the fifth edition of the A.M.A., Guides.
In a decision dated September 7, 2007, the Office denied appellant’s schedule award
claim on the grounds that the medical evidence was insufficient to establish that he sustained
permanent impairment to a scheduled member.
On October 1, 2007 appellant requested reconsideration, contending that the Office’s
second opinion physician did not follow Office procedures. By decision dated November 15,
2007, the Office denied his request for merit review.
On April 8, 2008 appellant again requested reconsideration. He submitted medical
reports for the period November 21, 2007 through May 23, 2008, from Dr. Don R. Barney, a
treating physician, who treated appellant for continuing neck pain, with radicular pain to his
shoulder, arms and forearms and numbness and tingling in his arms and fingers. On April 9,
2008 Dr. Barney found loss of motion and strength in the upper extremities.

3

Appellant submitted additional medical evidence, including: follow-up reports from
Dr. Denny E. Krout, a treating; a report of a January 3, 2008 functional capacity examination; a
report of a December 31, 2007 magnetic resonance imaging scan of the cervical spine; and a
December 27, 2007 report of an electromyogram and nerve conduction study. In a decision
dated July 7, 2008, the Office again denied appellant’s reconsideration request, finding that the
evidence submitted was insufficient to warrant merit review.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing federal regulations4 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides (5th ed. 2001) as the uniform standard
applicable to all claimants.5 Office procedures direct the use of the fifth edition of the A.M.A.,
Guides, issued in 2001, for all decisions made after February 1, 2001.6
No schedule award is payable for a member, function, or organ of the body that is not
specified in the Act or in the implementing regulations. The Act identifies members such as the
arm, leg, hand, foot, thumb and finger, functions such as loss of hearing and loss of vision and
organs to include the eye.7 Section 8107(c)(22) provides for the payment of compensation for
permanent loss of any other important external or internal organ of the body as determined by the
Secretary of Labor. The Secretary of Labor has made such a determination and pursuant to the
authority granted in section 8107(c)(22), added the breast, kidney, larynx, lung, penis, testicle,
ovary, uterus and tongue to the schedule.8
A schedule award is not payable for the loss or loss of use, of a part of the body that is
not specifically enumerated under the Act. Neither the Act nor implementing regulations
provide for a schedule award for impairment to the back or to the body as a whole. Furthermore,
the back is specifically excluded from the definition of organ under the Act.9
Proceedings under the Act are not adversarial in nature, nor is the Office a disinterested
arbiter.10 While the claimant has the responsibility to establish entitlement to compensation, the
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

7

See supra note 3.

8

20 C.F.R. § 10.404; Henry B. Ford, III, 52 ECAB 220 (2001).

9

George E. Williams, 44 ECAB 530 (1993); James E. Mills, 43 ECAB 215, 219 (1991).

10

Vanessa Young, 55 ECAB 575 (2004).

4

Office shares responsibility in the development of the evidence. It has the obligation to see that
justice is done.11 Accordingly, once the Office undertakes to develop the medical evidence
further, it has the responsibility to do so in the proper manner.12
ANALYSIS
Dr. Marouk, appellant’s treating physician, found that appellant had reached maximum
medical improvement on February 7, 2007 and also provided physical findings relating to his
whole body impairment. Although he did not provide an opinion as to the degree of upper
extremity impairment, his examination revealed radicular symptoms relating to his accepted
condition, including pain and weakness involving bicep and tricep muscles on the right and
numbness and tingling in his hands bilaterally. The DNA noted that Dr. Marouk’s report was
deficient in that it provided a whole body impairment rating, rather than an upper extremity
assessment. He advised the Office to request an evaluation of upper extremity impairment
caused by appellant’s job-related cervical spine pathology under the nerve root and/or spinal
cord section of the A.M.A., Guides at pages 423-24, Tables 15-15, 15-16 and 15-17.
The Office undertook further development of the medical evidence and referred appellant
to Dr. Smith for a second opinion evaluation. Dr. Smith found no right upper extremity
weakness; mildly decreased range of motion; and subjective hypesthesia involving the right hand
and fingertips. He observed no reflex impairment and no localized or lateralizing signs.
Dr. Smith opined that appellant had no permanent impairment related to his upper extremities
and had reached MMI on February 2, 2007. He noted that appellant experienced chronic
cervical and right shoulder pain, following successful cervical arthrodesis. Referring to Tables
15-7, 15-12 and 15-18 of the A.M.A., Guides, Dr. Smith assigned an 11 percent impairment
rating to the body as a whole for the 2-level cervical fusion and a 10 percent impairment rating
for residual limitation of cervical motion and chronic right shoulder pain, for a combined whole
body impairment rating of 21 percent.
In reviewing Dr. Smith’s August 7, 2007 report, the DMA concluded that appellant had a
zero percent impairment of his upper extremities. Noting that the spine is not a scheduled
member of the body, he stated that Dr. Smith’s whole body impairment ratings were not
probative, because they did not conform to Office procedure. He indicated that calculation of
impairment of an extremity due to radiculopathy requires the use of Tables 15-15, 15-16 and 1518 at page 424 of the fifth edition of the A.M.A., Guides. The Board finds that Dr. Smith’s
report does not provide sufficient information on which a determination can be made as to the
extent of any permanent impairment to appellant’s upper extremities. Dr. Smith provided
general conclusions regarding range of motion, weakness and pain, rather than objective findings
on examination, as requested by the Office. Further, he failed to follow the Office’s direction to
provide an impairment evaluation of any impairment of the upper extremities under the Nerve
Root and/or Spinal Cord section of the A.M.A., Guides or to address appellant’s radicular
symptoms in his neck. Rather, Dr. Smith provided a whole body impairment rating, which does

11

Richard E. Simpson, 55 ECAB 490 (2004).

12

Melvin James, 55 ECAB 406 (2004).

5

not conform to Office procedures and, thus, is of diminished probative value13 and insufficient to
resolve the issue of the extent of any permanent impairment of appellant’s upper extremities.
The Office undertook development of the medical evidence by referring appellant to
Dr. Smith for a second opinion examination. Therefore, it has an obligation to secure a report
adequately addressing the relevant issue of the extent of appellant’s left lower extremity
impairment.14 The case will be remanded for the Office to obtain clarification of Dr. Smith’s
opinion on the extent of appellant’s permanent impairment in accordance with the A.M.A.,
Guides. If the Office is unable to obtain such clarification, then appellant should be referred to
another Board-certified specialist for an examination and an opinion on the issue of his
permanent impairment.
CONCLUSION
The Board finds that the case is not in posture for decision. The case shall be remanded
for further development of the medical evidence, to be followed by an appropriate merit
decision.

13

Mary L. Henninger, 52 ECAB 408 (2001).

14

See Peter C. Belkind, 56 ECAB 580 (2005) (where the opinion of the Office’s second opinion physician was
unclear on whether the claimant had any permanent impairment due to his accepted employment injury, the Board
found that the Office should secure a report adequately addressing the relevant issue). See also Melvin James, supra
note 12.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 7, 2007 is set aside and the case is remanded for
further proceedings consistent with this decision by the Board.15
Issued: March 20, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

15

In light of the Board’s ruling on the first issue, the second issue is moot.

7

